Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 02/04/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-11 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  dynamically assigning a middle out loyalty. As best understood by the Examiner, the limitations that set forth this abstract idea are: " obtaining a number of customer specific characteristics for a co-brand account holder; obtaining one or more brand requirements for a brand providing a co-brand account of the co-brand account holder; using the customer specific characteristics of the co-brand account holder in conjunction with the brand requirements to generate a dynamic middle out loyalty offer customized for the co-brand account holder; and automatically, and after a time period expires, using the customer specific characteristics of the co-brand account holder in conjunction with the brand requirements to dynamically generate a new middle out loyalty offer customized for the co-brand account holder;”;.   Such limitations are considered to be abstract ideas, because the limitations are directed toward an example of certain methods of organizing human activity such as a commercial ( in the form of  advertising, and/or  marketing or sales activities); managing personal behavior or relationships or interactions between people ( including teaching and following rules).  the claims are also directed to mathematical concepts ( mathematical relationships).  
Step 2AProng 2: The additional elements “computer”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (computer) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-11 do not add significantly more. 
The dependent claims 2-11 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed 
Further still, claims 12-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-11 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1- 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). In the present application the Applicant's claims are directed towards two determining steps, and automatically and after a time period expires, using the customer specific characteristics of the co-brand account holder in conjunction with the brand requirements to dynamically generate a new middle out loyalty offer customized for the co-brand account holder. Neither the specification nor the drawings disclose in detail the specific steps automatically and after a time period expires, using the customer specific characteristics of the co-brand account holder in conjunction with the brand requirements to dynamically generate a new middle out loyalty offer customized for the co-brand account holder (claims 1, 12, 18)”; “determining if the co-brand account holder completed the pre-defined number of tasks within the pre-defined time period (claims 2 and 13)”; “ determining if the co-brand account holder completed the single task within the single task time period (claim 3)” ; “ determining if the co-brand account holder completed the single task within the single task time period ( claim 4)”. The Federal Circuit in (In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, 1245-46 (Fed. Cir. 1992)) stressed that the written description requirement was satisfied because the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” Id at 1534, 25 USPQ2d at 1246 (emphasis in original). See MPEP § 2161.01- §2163.07(b).   Further, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”  Id.  Here, Applicant’s specification gives several examples but does not provide the algorithm that performs the claimed ““automatically and after a time period expires, using the customer specific characteristics of the co-brand account holder in conjunction with the brand requirements to dynamically generate a new middle out loyalty offer customized for the co-brand account holder (claims 1, 12, 18)”; “determining if the co-brand account holder completed the pre-defined number of tasks within the pre-defined time period (claims 2 and 13)”; “ determining if the co-brand account holder completed the single task within the single task time period (claim 3)” ; “ determining if the co-brand account holder completed the single task within the single task time period ( claim 4)”; function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed subject matter.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 18 is  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 18 recites a computing system to manage information pertaining to anonymous and/or known customer activity both in store and online comprising.  It is unclear what Applicant is referring to by a computing system to manage information pertaining to anonymous and/or known customer activity both in store and online comprising.  Appropriate correction and/ or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Iannaci, US Pub No: 2002/0062249 A1

 As per claims 1 and 12, Iannaci teaches:
obtaining a number of customer specific characteristics for a co-brand account holder;
obtaining  one or more brand requirements for a brand providing a co-brand account of the co-brand account holder;
 see at least paragraphs 156,  228, 234-235, 321-323, 328  and fig 4 with the associated text ; 
using the customer specific characteristics of the co-brand account holder in conjunction with the brand requirements to generate a dynamic middle out loyalty offer customized for the co-brand account holder (see at least paragraphs 156,  228, 233, 238, 240, 321-323  and  fig (4, 14&16) with the associated text);
automatically and after a time period expires, using the customer specific characteristics of the co-brand account holder in conjunction with the brand requirements to dynamically generate a new middle out loyalty offer customized for the co-brand account holder ( see at least paragraphs 156,  228, 233, 238, 240, 321-323 , 450-451 and  fig (4, 14&16) with the associated text);

As per claims 2 and 13,  Iannaci teaches:
presenting an opportunity for the co-brand account holder to perform a pre-defined number of tasks over a pre-defined time period; 
determining if the co-brand account holder completed the pre-defined number of tasks within the pre-defined time period; and
providing an additional reward to the co-brand account holder when the co-brand account holder has successfully completed the pre-defined number of tasks within the pre-defined time period;
See at least paragraphs 156, 213-214,  228, 233, 235, 238, 240, 321-323 , 450-451 and  fig (4, 14&16) with the associated text);

As per claim 3, Iannaci teaches:
wherein the pre-defined number of tasks over the pre-defined time period further comprise:
providing a single task to the co-brand account holder;
providing a single task time period for the co-brand account holder to complete the single task;
determining if the co-brand account holder completed the single task within the single task time period; and 
continuing to provide a different single task and single task time period to the co-brand account holder for the pre-defined time period;
See at least paragraphs 156, 213-214,  228, 233, 235, 238, 240, 321-323 , 450-451 and  fig (4, 14&16) with the associated text);


As per claim 4,  Iannaci teaches:
wherein the pre-defined number of tasks over the pre-defined time period further comprise: 
providing a plurality of different tasks to the co-brand account holder; 
receiving, from the co-brand account holder, the selection of a single task from the plurality of different tasks; 
providing a single task time period for the co-brand account holder to complete the selected single task; 
determining if the co-brand account holder completed the single task within the single task time period; and 
continuing to provide the plurality of different tasks to the co-brand account holder for the pre-defined time period; 
See at least paragraphs 156, 213-214,  228, 233, 235, 238, 240, 277, 321-323 , 450-451 and  fig (4, 14&16) with the associated text;

As per claim 5,  Iannaci teaches:
wherein each task in the predefined number of tasks is selected from the group consisting of: a spending task and an acts task (see at least  fig (4, 14&16) with the associated text);

As per claims 6-7 and 14,  Iannaci teaches:
wherein the customer specific characteristics are selected from the group consisting of: a car owner or not, a restaurant coinsure or not, a preference for an outdoor or an indoor activity, a customer’s age, and a customer’s status (see at least paragraphs 156, 213-214,  228);

As per claim 8,  Iannaci teaches:
wherein the brand requirements are selected from the group consisting of: brand partners and non-competitive brands (see at least paragraphs  228, 233, 235, 238, 240, 277,321-323 , 450-451 and  fig (4, 14&16) with the associated text);  

As per claims 9 and 15,  Iannaci teaches:
wherein the dynamic middle out loyalty offer customized for the co-brand account holder comprises: 
presenting a number of different categories to be used as the middle out loyalty; 
receiving a selection of a specific category from the number of different categories from the co-brand account holder; and 
designating the selected specific category as the middle out loyalty offer for the co-brand account holder;
See at least paragraphs 156, 228, 233, 235, 238, 240, 277, 321-323, 450-451 and fig (4, 14&16) with the associated text;  

As per claims 10 and 16, Iannaci teaches:
 wherein the dynamic middle out loyalty offer customized for the co-brand account holder comprises: 
presenting a number of different brands to be used as the middle out loyalty; 
receiving a selection of a specific brand from the number of different brands from the co-brand account holder; and
 designating the selected specific brand as the middle out loyalty offer for the co-brand account holder;  
See at least paragraphs 156, 228, 233, 235, 238, 240, 321-323 , 450-451 and  fig (4, 14&16) with the associated text;  

As per claims 11 and 17, Iannaci teaches:
wherein the dynamic middle out loyalty offer customized for the co-brand account holder comprises: 
presenting a number of different brands and categories to be used as the middle out loyalty; 
receiving a selection of a specific brand or a specific category from the co-brand account holder; 
designating the selected specific brand or specific category as the middle out loyalty offer for the co-brand account holder;
See at least paragraphs 156, 228, 233, 235, 238, 240, 321-323, 443, 450-451 and  fig (4, 14&16) with the associated text;  




As per claim 18, Iannaci teaches:
obtain a number of customer specific characteristics for a co-brand account holder;
obtain one or more brand requirements for a brand providing a co-brand account of the co-brand account holder;
See at least paragraphs 156,  228, 234-235, 321-323, 328  and fig 4 with the associated text ;
use the customer specific characteristics of the co-brand account holder in conjunction with the brand requirements to generate a dynamic middle out loyalty offer customized for the co-brand account holder; automatically, and after a time period expires, use the customer specific characteristics of the co-brand account holder in conjunction with the brand requirements to dynamically generate a new middle out loyalty offer customized for the co-brand account holder (see at least paragraphs 156,  228, 233, 238, 240, 321-323  and  fig (4, 14&16) with the associated text);
present an opportunity for the co-brand account holder to perform a pre-defined number of tasks over a pre-defined time period; 
determine if the co-brand account holder completed the pre-defined number of tasks within the pre-defined time period; and
provide an additional reward to the co-brand account holder when the co-brand account holder has successfully completed the pre-defined number of tasks within the pre-defined time period;
See at least fig 4, 14 and 16 with the associated text; 

As per claim 19, Iannaci teaches:
wherein the one or more processors are further to:
provide a single task to the co-brand account holder; provide a single task time period for the co-brand account holder to complete the single task;
determine if the co-brand account holder completed the single task within the single task time period; and continue to provide a different single task and single task time period to the co-brand account holder for the pre-defined time period;
See at least paragraphs 156, 213-214,  228, 233, 235, 238, 240, 321-323 , 450-451 and  fig (4, 14&16) with the associated text);
  
As per claim 20, Iannaci teaches:
provide a plurality of different tasks to the co-brand account holder;
receive, from the co-brand account holder, a selection of a single task from the plurality of different tasks; provide a single task time period for the co-brand account holder to complete the selected single task; determine if the co-brand account holder completed the single task within the single task time period; and continue to provide the plurality of different tasks to the co-brand account holder for the pre-defined time period;
See at least paragraphs 156, 213-214,  228, 233, 235, 238, 240, 321-323 , 450-451 and  fig (4, 14&16) with the associated text);

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682